ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Suodor Al-Khair Co -                          )       ASBCA Nos. 59036, 59037
 SAKCO for General Trading                    )
                                              )
Under Contract No. W91GY0-08-C-0025           )

APPEARANCE FOR THE APPELLANT:                         Mr. Ahmed S. Najm
                                                       Owner

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      Erica S. Beardsley, Esq.
                                                       Trial Attorney

     OPINION BY ADMINISTRATIVE JUDGE MELNICK DISMISSING THE
                APPEALS FOR FAILURE TO PROSECUTE

        These appeals arise from the contract referred to above. As more fully described in
the Board's prior ruling partially granting the government's motion to dismiss ASBCA
No. 59036, and denying its motion to dismiss ASBCA No. 59037, appellant appeals from
the contracting officer's denial of its claim for $72,077.33, and assertion of a claim against
appellant for $65,763.13. See Suodor Al-Khair Co -SAKCO for General Trading,
ASBCA Nos. 59036, 59037, 15-1 BCA ~ 35,964. After that ruling was issued, the Board
ordered the parties on 28 April 2015 to confer and jointly propose a schedule of
proceedings. The government provided correspondence in response to that order on
27 May 2015. The Board ordered appellant to respond to that letter by 18 June 2015.
Nothing was received. On 4 September 2015, the Board again ordered the parties to
propose a schedule. On 7 October 2015, the government reported it had been unable to
communicate with appellant and proposed its own schedule. On 10 November 2015,
noting the government's statements, the Board ordered appellant to communicate whether
it intended to continue pursuing these appeals. Nothing was received. On 2 February
2016, the Board issued an order to appellant to show cause by 12 February 2016 why
these appeals should not be dismissed for failure to prosecute. Nothing has been received.
Accordingly, under Board Rule 17 the appeals are dismissed with prejudice for failure to
prosecute. See Al Nawars Co., ASBCA No. 59044, 16-1 BCA if 36,234.

      Dated: 21 March 2016


                                              ~~(_~~
                                               MARK      A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


 I concur

     ///?
 a~~--
/ MARKN. s PLER
                        4i::I'                   RICHARD SHACKLEFORD
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 59036, 59037, Appeals of
Suodor Al-Khair Co - SAKCO for General Trading, rendered in conformance with the
Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                          2